Exhibit 10.1

AMENDMENT NO. 3 TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment No. 3 is entered into as of the 5th day of August, 2009 (the
“Amendment”), by and between Richard E. Davis (the “Executive”) and NMT Medical,
Inc., a Delaware corporation (the “Company”), to amend the Amended and Restated
Employment Agreement, dated as of May 20, 2004, as amended by Amendment No. 1 to
the Amended and Restated Employment Agreement, dated as of August 14, 2006, and
Amendment No. 2 to the Amended and Restated Employment Agreement, dated as of
April 15, 2008, by and between the Executive and the Company (as amended, the
“Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Agreement.

WHEREAS, the Parties, acting in accordance with Section 23 of the Agreement,
desire to amend the Agreement to provide for (i) an additional week of vacation
for the Executive and (ii) to extend the time period in which the Executive’s
Options can be exercised following both involuntary termination without Cause
and termination by the Executive without Cause;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1. The reference to “three weeks of vacation” in Section 7(b) shall be replaced
with the following:

“four weeks of vacation”

2. The reference to “360 days” in Section 14 of the Agreement shall be replaced
with the following:

“one (1) year”

3. The reference to “90 days” in Section 16 of the Agreement shall be replaced
with the following:

“one (1) year”

4. The Agreement, as supplemented and modified by this Amendment, together with
the other writings referred to in the Agreement or delivered pursuant thereto
which form a part thereof, contain the entire agreement among the Parties with
respect to the subject matter thereof and amend, restate and supersede all prior
and contemporaneous arrangements or understandings with respect thereto.

5. Upon execution of this Amendment by the Parties, on and after the date
hereof, each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference in the other
documents entered into in connection with the Agreement, shall mean and be a
reference to the Agreement, as amended hereby. Except as specifically amended
above, the Agreement shall remain in full force and effect and is hereby
ratified and confirmed.



--------------------------------------------------------------------------------

6. This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Massachusetts without reference
to the principles of conflicts of law.

7. This Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

[The remainder of this page has been intentionally left blank.]



--------------------------------------------------------------------------------

THE UNDERSIGNED` have executed this Amendment effective as of the date first
written above.

 

COMPANY: NMT Medical, Inc. By:  

/s/ Frank Martin

  Frank Martin   President and Chief Executive Officer EXECUTIVE:

/s/ Richard E. Davis

Richard E. Davis